Citation Nr: 1216922	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.

In January and November 2011, the Board remanded the claim for additional evidentiary development.  The claim has been returned to the Board for appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability. 38 C.F.R. § 3.327(a).

In this case, the Board determined that a VA examination was necessary to decide this claim and remanded the case for such in January and November 2011.

In January 2011, the Board directed that the Veteran be afforded a VA audiological examination to determine the current severity of his bilateral hearing loss.  The record shows that the AMC attempted to schedule the Veteran for a VA audiological examination in May 2011.  However, the Veteran informed the AMC that he was unable to report to any appointments at the Winston-Salem clinic as he did not have transportation and was physically unable to travel to the clinic.  The AMC noted that attempts to reschedule the examination were to no avail.

In November 2011, the Board again remanded this case noting essentially noncompliance with the prior remand.  The Board requested that the AMC attempt to accommodate the Veteran by scheduling an examination close to the Veteran's home, to include arranging a fee-basis examination close to his home if necessary, given the Veteran's physical limitations on travelling.

Thereafter, the Winston-Salem VA Community Based Outpatient Clinic sent to the Veteran a letter dated in November 2011 notifying him of his examination date in December 2011.  There is no indication in this letter that the examination was to occur at a location accessible to the Veteran.  The record shows that the Veteran failed to report for this scheduled examination.  The Veteran's representative reports that the Veteran was scheduled for an examination at the same location as before, and that the AMC has not complied with terms of the Board's prior remand.

Thus, although a VA examination was scheduled, the Board is unable to discern whether this was at a location that could accommodate the Veteran's physical limitations on travelling.  Also, there is no indication in the record that the AMC communicated with the Veteran with respect to those facilities and/or locations that he could present for audiological examination.  Therefore, remand is required.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is reminded that failure to report for examination or submit evidence may be considered as abandonment of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Also, when a claimant fails without good cause to report for an examination scheduled in conjunction a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following action:

1.  The Veteran should be afforded a VA examination at a suitable VA facility close to the Veteran's home, or if necessary, by a fee-basis examiner, close to the Veteran's home, to determine the current degree of severity of his service-connected bilateral hearing loss disability.

All efforts to accommodate the Veteran's physical limitations on travelling by scheduling an examination nearer to his home than the VA facility where he was previously scheduled should be documented and associated with the claims file.  The distance of the examining facility in relation to the Veteran's home should be identified in the record.

The claims file and a copy of any pertinent evidence in Virtual VA that is not already of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a description of the functional effects of the disability on the Veteran's activities.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the originating agency. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

